United States District Court
Northern District of California

I9pync F 0317 P/O

l

S
CLERK
NORTH

3
4

ono Oo weoOON DT

Ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

LED

EC 30 2018 UNITED STATES DISTRICT COURT
SiS DISTRICT COURT NORTHERN DISTRICT OF CALIFORNIA ef,
STRICT OF CALIFORNIA
IN THE MATTER OF CV 1 9 ATE Gu Qe: ->MISC
Albert Douglas Mastroianni, State Bar No. ORDER TO SHOW CAUSE RE
SUSPENSION FROM MEMBERSHIP
150438 IN GOOD STANDING OF THE BAR
OF THE COURT

 

TO: Albert Douglas Mastroianni

The State Bar of California has notified the United States District Court for the Northern District of
California that, effective November 15, 2019, you have become ineligible to practice law in the State of
California following disciplinary action. Under this Court’s Civil Local Rule 11-7, this status change may
render you ineligible for continued active membership in the bar of the Northern District of California.

Effective the date of this order, your membership in the bar of this Court is suspended on an interim
basis pursuant to Civil Local Rule 11-7(b)(1). On or before February 7, 2020, you may file a response to
this Order meeting the requirements of Civil Local Rule | 1-7(b)(2), which may be viewed on the Court’s
website at cand.uscourts.gov. If you fail to file a timely and adequate response to this Order, you will be
suspended from membership without further notice.

If you are disbarred, suspended or placed on disciplinary probation by this Court and are later restored
to active membership in the State Bar of California, you may apply for reinstatement pursuant to Civil
Local Rule 11-7(b)(3). The Clerk shall close this file on or after February 7, 2020 absent further order of
this Court.

IT IS SO ORDERED.
Dated: December 30, 2019

 

JAMES DONATO
United Sates District Judge

Httorn-discipling OSC CSA
gow £1-1N

 

 

 
